March 26, 1918. The opinion of the Court was delivered by
This is an action on a promissory note, of which the following is a copy:
"Note $896. Barnwell, S.C. Aug. 7, 1912. On or before October 23, 1913, we promise to pay to the order of Lummus Cotton Gin Co., of Columbus, Ga., at the Home Bank of Barnwell, Barnwell, S.C. the sum of eight hundred ninety-six and 00-100 dollars, value received, the same being for purchase money due for cotton ginning machinery and other personalty more particularly described in the purchase money contract this day executed by the undersigned, whereby the title thereto remain in said Lummus Cotton Gin Company, until the entire purchase price is fully paid. * * *" *Page 215 
"This note is one of a series of four notes of like date and for amounts and maturing respectively $896, 11-1-12; $896, 12-15-12; $896, 11-1-13; $896, 11-15-13. * * * Witness our hands and seals, T.S. Cave, (Seal); B. L. Easterling, (Seal); P. Butler Hagood, (Seal); G.W. Peacock, (Seal); E.H. Richardson, (Seal); Charlie Brown, (Seal); Harry D. Calhoun, (Seal)."
The defendants denied liability, on the ground that they signed the note as agent of the Farmers Ginnery Company.
The jury rendered the following verdict:
"We find for the defendants on the ground that they were acting for the Farmers Ginnery Company, which was known and agreed to by the plaintiff."
The plaintiff appealed upon exceptions, which assign error on the part of his Honor, the presiding Judge, "in admitting parol testimony on behalf of the defendants, after objection thereto, tending to show that defendants were dealing as agents, and not as principals, in signing the written contract sued on, by the plaintiff."
At the time the notes were made, to wit, on the 14th of June, 1912, the Farmers Ginnery Company had not been incorporated, but such action was then in contemplation. The petition for that purpose was filed on the 26th of June, 1912, and the charter was granted on the 18th of July, 1912. The machinery was shipped to the Farmers Ginnery Company and installed by the plaintiff after the said company received its charter. All the correspondence in regard to the machinery and its repairs, etc., after the corporation of the company, took place between it and the plaintiff. Accounts for repairs were made out against the company. All the other notes mentioned in the contract were paid by the company. The following letter in regard to the note in question was introduced in evidence:
"Lummus Cotton Gin Co., Columbus, Georgia, Oct. 22, 1913. Farmers Gin Co., Barnwell, S.C. ___ Dear Sir: We *Page 216 
beg to advise that we have this day forwarded to the Home Bank of Barnwell, your city, for collection, your note for $896.00, interest, $91.59, total amount, $987.59, drawn by you in your favor, and due on 11-15-13. As the above note is subject to protest, we respectfully suggest that you make payment promptly at the time and place specified. Yours truly, Lummus Cotton Gin Company."
The date specified in the written contract between the parties herein for the shipment of the machinery was the 15th of July, 1912, but it was not shipped until the 20th of July, 1912, which was after the incorporation of the company. The contract dated the 14th of June, 1912, to which reference is made in the note, mentions the Farmers Ginning Company as the purchaser of the machinery. The fact that the Ginning Company was the purchaser of the machinery is also stated in another instrument of writing, relative to its shipment. The defendants who signed the notes became the corporators of the Farmers Ginning Company. If the defendants had not proceeded to incorporate the Farmers Ginning Company, quite a different question would be presented from that now under consideration. Meyer v. Brunson,104 S.C. 84, 88 S.E. 359.
In the present case the written testimony is susceptible of more than one inference. His Honor, the presiding Judge, therefore, properly allowed parol testimony to show the intention of the parties to the contract. Watson v. Paschall,93 S.C. 537, 77 S.E. 291.
Affirmed.
MESSRS. JUSTICES WATTS and GAGE concur.